 



Exhibit 10.2
AMENDMENT NUMBER TWO
TO THE
GOODRICH CORPORATION OUTSIDE DIRECTOR PHANTOM SHARE PLAN
(Approved By the Board of Directors on April 24, 2007)
          THIS AMENDMENT is made this 24th day of April, 2007 by Goodrich
Corporation (hereinafter referred to as the “Company”);
WITNESSETH
          WHEREAS, the Company maintains the Goodrich Corporation Outside
Director Phantom Share Plan, as approved by the Board of Directors on
December 7, 2004 (hereinafter referred to as the “Plan”); and
          WHEREAS, pursuant to Paragraph 7 of the Plan, the Board of Directors
of the Company has maintained the right to amend the Plan from time to time; and
          WHEREAS, the Board of Directors of the Company has taken action
authorizing this Amendment to the Plan; and
          NOW, THEREFORE, effective April 24, 2007, the last sentence of
Paragraph 6(d) of the Plan is hereby deleted and the following inserted in lieu
thereof:
In the event of any stock dividend, stock split, or similar change in the
capitalization of the Company, the Plan Administrator shall be required to make
equitable adjustments to the Account of each Participant to equalize the value
and prevent dilution or enlargement of the rights of Participants in any form or
manner of adjustment as it, in good faith, may determine, in its sole
discretion, to be equitable under the circumstances.
          IN WITNESS WHEREOF, the Company, by its duly authorized officer, has
caused this Amendment to be executed as of the day and year first above written.

            GOODRICH CORPORATION
      By:         Title:                

